DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on March 5, 2021 is being considered by the examiner.
3.	Claims 1-30 are pending.
4.	Figure 4 is directly related to the claimed invention.

    PNG
    media_image1.png
    585
    762
    media_image1.png
    Greyscale

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


6.	The claim 29 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	The claims recite the limitations “fixed resource, a floating resource, or an adaptive resource” are vague and not clear. The limitations leave reader in double as to the meaning of the technical features to which they refer, thereby rendering the definition of the subject-matter of said claims unclear.
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1, 24, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUAWEI et al.: “UL PHY channels for NR unlicensed”, 3GPP DRAF; R1-1810125, 3rd GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, hereinafter refer D1.
	Regarding claims 1, 24, 27 and 29, D1 disclose a method of wireless communication performed by a user equipment (UE), comprising:
	identifying a control channel resource configuration associated with an unlicensed spectrum, wherein the control channel resource configuration is associated with an indication of whether a resource to be used for an uplink control channel in the unlicensed spectrum is a fixed resource, a floating resource, or an adaptive resource; 

	transmitting uplink control information on the identified resource.
	(2.1 PRB based interlace; 3. NR-U PUCCH Design: 5G/New Radio communication method is disclosed which takes place in an unlicensed spectrum.  PUCCH uplink control channel resource configurations are identified through respective PUCCH formats and it is indicated if the resource -a sub-band or bandwidth is fixed, floating or adaptive.)
Allowable Subject Matter
11.	The following is a statement of reasons for the indication of allowable subject matter: The prior art made of record fails to teach in combination wherein the fixed resource is associated with a fixed frequency location, wherein the floating resource is associated with a fixed bandwidth and a variable frequency location, and wherein the adaptive resource is associated with a variable bandwidth and a variable frequency location.
12.	The prior art made of record and not relied upon is considered pertinent to application disclosure.
	Yerramalli et al. (US 2015/0098412 A1) [0021]: “In certain examples, a PUCCH of the wireless data transmission may be transmitted by the first device over interfaced resource blocks of the identified one of the physical carriers.”)

    PNG
    media_image2.png
    518
    870
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    382
    550
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/           Primary Examiner, Art Unit 2412